DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 3  are rejected under 35 U.S.C. 103 as being unpatentable over Foster (US 2010/0083632), Teets (US 6,314,717 B1) and Morita (US 2013/0154410).
As per claim 1, Foster teaches a method for operating a turbomachine of a hybrid-electric propulsion system of an aircraft, the hybrid-electric propulsion system comprising a propulsor ([0062] “at least one energy extraction mechanism”), a turbomachine ([0061] “at least one fan (such as for a turbofan)”), and an electrical system having an electric machine coupled to the turbomachine ([0061] “an electric motor, to convert at least a portion of the electrical power to torque”), the method comprising:
operating, by one or more computing devices, the turbomachine to rotate the propulsor and generate thrust for the aircraft ([0085] “at least one rotable working fluid displacement engine” which is also described as providing thrust in aviation settings); 
receiving, by the one or more computing devices, data ([0396] “engine controller 97 can receive input from the pilot as well as processors, controllers, computers, etc. to set the independently rotatable propeller/fan engine and/or the at least one jet engine 58”), and 
providing, by the one or more computing devices, electrical power to the electric machine, instantaneously, to add power to the turbomachine, the propulsor, or both in response to receiving the data indicative of the un-commanded loss of thrust ([0379] “certain embodiments of the starting or re-starting of one or more of the jet engines … can be performed in an emergency situation such as during unintended loss of power of at least one engine”  “starting the independently rotable propeller/fan engine 62 that is at least partially powered using the at least one torque conversion mechanism” and [0061] “the at least one torque conversion mechanism 107 can be configured, such as an electric motor, to convert at least a portion of the electrical power to torque”).  
Foster does not explicitly disclose that the data handled by the system is indicative of an un- commanded loss of the thrust generated from the turbomachine rotating the propulsor, however this appear implicit from the disclosure wherein the system is responsive to a detected unintended loss of power ([0387]).  
Further, Foster discloses some of the features cited above as occurring in “certain embodiments” without providing an explicit reference to these facets occurring within the same embodiment nor with any teaching against such combination.  As such, one having ordinary skill in the art would have been able to adapt the taught hybrid propulsive engine with a number of technical configurations and operational parameters without altering the scope and character of Foster’s teaching.  It would have been obvious to modify Foster to include the disclosed embodiments in order to provide for a redundant propulsion system to prevent catastrophic events resulting from a flame-out condition of a jet engine.
Foster further teaches that the electrical system further comprises an electric energy storage unit in communication with more than one propulsor assembly (264, Fig. 47, [0216] “the power-sharing scheme in which for the aircraft’s jet engines [] can each individually provide power to a single energy storage device” Note that the figure illustrates the energy storage unit 264 in communication with multiple propulsors 64 ), and wherein providing, by the one or more computing devices, electrical power to the electric machine comprises the one or more computing devices sending a signal to send the electrical power to the electric machine from the electric energy storage unit ([0164] “The energy used to rotate the at least one compressor rotatable stator assembly457 can therefore be provided at least from the [battery]”).  
Foster does not explicitly disclose receiving, by the one or more computing devices, data indicative of a temperature of an exhaust gas at an exit of a combustion section of the turbomachine; and 
Terminating, by the one or more computing devices, the electrical power to the electric machine in response to receiving the data indicative of the temperature when the temperature exceeds a determined threshold.  
However, in a related invention, Teets teaches the utilization of exhaust gas temperature in the determination of a turbomachine as an indicator of the operating status of such machine inclusive of the rotor speed (Col. 16, lines 6-18).  It would have been obvious to modify Foster with the ability to utilize exhaust temperature data in order to ascertain the operational status of the turbomachine for the purposes of providing reliable data to a control system indicative of proper turbomachine operation to avoid unintended system failure. 
In a further invention, Morita teaches a hybrid propulsion architecture wherein the electric motor is stopped from operation as a motor dependent upon the rotational frequency of the engine being determined as reaching a normal running state ([0033])1.  It would have been obvious to modify Foster with the ability to terminate the electrical power to the electric machine once the turbomachine was determined to be operating desirably so as to allow unfettered utilization of the turbomachine such that the desirable features of such propulsion machine may be enjoyed by the aircraft operator without the influence of the electric propulsion system.
As per claim 3, Foster teaches method of claim 1, wherein the turbomachine is a first turbomachine, wherein the electric machine is a first electric machine, wherein the hybrid electric propulsion system further comprises a second turbomachine, wherein the electrical system further comprises a second electric machine coupled to the second turbomachine, and wherein providing, by the one or more computing devices, electrical power to the electric machine comprises providing, by the one or more computing devices, electrical power to the first electric machine from the second electric machine (100 and 100 Figure 1, illustrating at least two turbomachines see also [0061]).  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Foster (US 2010/0083632), Teets (US 6,314,717 B1) and Morita (US 2013/0154410) as applied to claim 1 (“Foster”) above, and further in view of Murugesan (US 2017/0051683).

As per claim 6, Foster teaches the method of claim 1.  Foster does not explicitly disclose that receiving, by the one or more computing devices, data indicative of a combustor blowout.  However, in a related invention, Murugesan teaches the prediction of blowout utilizing pressure data ([0011] see also Cheung US 2018/0283285 at [0085] where a known relationship between a pressure and the potential of blowout) and that blowout will lead to a loss of thrust ([0006]).  It would have been obvious to modify Foster to utilize data which is gathered in identifying a blowout condition to determine an uncommanded loss of thrust in order to identify desirable information using a singular feed of extant data associated with detectible correlations.  
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Foster (US 2010/0083632), Teets (US 6,314,717 B1) and Morita (US 2013/0154410) as applied to claim 1 (“Foster”) above, and further in view of Beebe (US 5,423,175).

As per claim 22, Foster teaches the utilization of a number of sensor for sensing parameters related to jet engine operation ([0025]).  Foster does not explicitly disclose receiving, by the one or more computing devices, data indicative of a pressure within the combustion section of the turbomachine.  However, in a related invention, Beebe teaches the receipt of sensor data from chamber pressure sensors (Col. 6, lines 6-12, and Col 4, lines 40-45).  It would have been obvious to modify Foster to utilize a pressure sensor in the combustion section of the turbomachine as it constitutes the combination of prior art elements according to known methods to yield predictable results.  



Response to Arguments
Applicant's arguments filed June 10, 2021 (“Remarks”) have been fully considered but they are not persuasive. 

35 U.S.C. §103 Rejection of Claim 1
Applicant’s arguments with respect to claim 1 appear to be summed up as alleging the combination of applied references as not teaching “terminating, by the one or more computing devices, the electrical power to the electric machine in response to receiving the data indicative of the temperature of the exhaust gas at the exit of the combustion section when the temperature exceeds a determined threshold”.  Remarks 7.  This argument hinges entirely on the amendment of the scope of the detected temperature, now confined to measurement in the exhaust stream of the turbomachine.  As indicated supra, Teets clearly discloses the appreciation of temperature of exhaust gases as indicative of a rotational operation of a turbomachine.  Col. 16 lines 6-18.  The relationship between rotational speed and the exhaust gas information is further considered in view of the principles of Morita.  However, as the Applicant’s arguments pertain solely to the new scope of the temperature, such arguments are not persuasive and the rejection is hereby rendered final.

Rejoinder of Withdrawn Claims 4-5 and 9-17 is Not Appropriate
Given the procedural posture of the instant Application, the rejoinder of claims 4-5 and 9-17 is not appropriate.

All Other Claims
            Applicant has not presented any arguments in favor of the independent patentability of the limitations presented in claims 3, 6, 21, or 22.   

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A GOLDMAN whose telephone number is (571)270-5328. The examiner can normally be reached Monday-Friday 8:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on (571)272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A GOLDMAN/Primary Examiner, Art Unit 3663                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “The speed of the rotor is dependent on the exhaust as temperature.  The electric motor 52 is shut off if the exhaust temperature exceeds a predetermined maximum temperature for more than four seconds.”  See Teets, Col. 16, lines 14-18